129 S.E.2d 480 (1963)
258 N.C. 776
James R. SANDERS, Administrator of the Estate of Willie Hill, Deceased,
v.
Aaron GEORGE.
John W. TILLERY, Administrator of the Estate of Susie Green, Deceased.
v.
Aaron GEORGE.
No. 92.
Supreme Court of North Carolina.
February 27, 1963.
*481 Harvey Hamilton, Jr., Morehead City, for plaintiffs, appellants.
Wheatly & Bennett, by Thomas S. Bennett, Beaufort, for defendant, appellee.
HIGGINS, Justice.
The trial took place 20 months after the accident. The defendant testified as a witness in his own behalf. He was permitted to testify, over objection, that he was seriously injured in the accident, his hip was dislocated, his ribs and an arm were crushed; that he is still undergoing treatment by his doctor; and that he lost his job by reason of the injuries sustained in the accident.
The evidence of the defendant's injuries was inadmissible and should have been excluded. His injuries did not excuse his negligence and did not satisfy or tend to diminish the pecuniary loss to the estates of those who were killed as a result of his negligence. "There is a fundamental postulate of evidence that circumstances which are irrelevant to the existence or nonexistence of the disputed facts are not admissible." Godfrey v. Western Carolina Power Co., 190 N.C. 24, 128 S.E. 485; North Carolina Law of Evidence by Stansbury, § 22, p. 138.
The plaintiff introduced evidence that Willie Hill was about 70 years of age; that his health was good for a man of that age. Although retired, he received two checks each month from the government. The amount was not given. There was evidence Susie Green was about 35 years old, in good health; that she did housework and received approximately $25.00 per week. Her daughter testified: "During tobacco season, * * she * * * made around $35.00 or $40.00 a week. My mother bought food and groceries for us."
*482 Since the cases must go back for a new trial, we call attention to the extreme length the court permitted defense counsel to go in exposing to the jury in detail the many shortcomings of the intestates. For example: a police officer was permitted to testify he saw Susie Green between Beaufort and Morehead City about two o'clock at night during a snowstorm; that she was drunk and claimed to be looking for her daughter. The details of bad and questionable conduct on the part of the intestates were paraded before the jury. The inquiry covered court proceedings as well as private behavior. The result seems to have carried the jury too far from the critical question involved; that is, the fair and just compensation for the pecuniary injuries resulting from death. Rea v. Simowitz, 226 N.C. 379, 38 S.E.2d 194.
For the reasons assigned, the plaintiffs are entitled to go before another jury on all issues.
New trial.